—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he refused employment without good cause.
After arguing with one of his employer’s major customers, claimant lost his job as a messenger after refusing to promise to avoid any future disagreements with this customer. The employer subsequently offered claimant a job at the employer’s other location so that claimant could avoid this particular customer, but claimant refused. Under the circumstances, we *798find substantial evidence to support the Board’s conclusion that claimant refused an offer of employment without good cause.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.